Champlin, J.
I concur in affirming the judgment in this case, upon the ground that the plea in bar sets forth that the cause was dismissed and the jury discharged by the court upon the respondent’s motion.
When the discharge is procured by the consent, express or implied, of the respondent, the plea must set forth the cause of such discharge, in order that the court may be advised whether it was by the consent of the defendant or not, and for such reasons and under such circumstances as will amount to an acquittal. We have held that, if the jury were discharged by the consent of the accused, it will not operate as an acquittal. People v. Gardner, 62 Mich. 307 (29 N. W. Rep. 19).
Morse and Long, JJ., concurred with Champlin, J.